By the Court :
It is provided in section 6017 of the Revised Statutes, that “the probate court may at any time remove any executor or administrator for * * * or any other cause which, in the opinion of such court, renders it for the interest of the estate that such executor or administrator be removed.” The conclusion reached in the common pleas and circuit courts that an order of the probate court removing an executor is not subject to review on petition in error is justified by this section of the statute, as well as by the views which this court has heretofore expressed upon the general subject. The Estate of Still, 15 Ohio St., 484; Brigel v. Starbuck, 34 Ohio St., 280; Ebersole v. Schiller, Admr., 50 Ohio St., 701.

Judgment affirmed.